                            UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


IN RE:

MYRON HOOKER BEY                                                   Case No. 18-13226

         Plaintiff.
                                                        /

                  ORDER DISMISSING CASE FOR FAILURE TO COMPLY
                           WITH FILING REQUIREMENTS

         Plaintiff Myron Hooker Bey has filed numerous affidavits, documents, and

declarations with the court. On October 15, 2018 the court ordered his case be

transferred to the civil docket and ordered Plaintiff to pay the statutory civil case filing

fee or file a sworn application to proceed in forma pauperis within fourteen days.

(Dkt. #15.) That deadline passed on October 29, 2018 but Plaintiff has not paid the filing

fee or submitted an application to proceed in forma pauperis. Plaintiff has filed another

affidavit that is largely unintelligible. (Dkt. #16.) As the court cautioned in its last order, it

will dismiss this case for failure to comply with the filing requirements. Accordingly,

         IT IS ORDERED that this case is DISMISSED.

                                                  s/Robert H. Cleland
                                                  ROBERT H. CLELAND
                                                  UNITED STATES DISTRICT JUDGE

Dated: November 19, 2018


I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, November 19, 2018, by electronic and/or ordinary mail.

                                                  s/Lisa Wagner
                                                  Case Manager and Deputy Clerk
                                                  (810) 292-6522



S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\18-13226.HOOKER.Dismiss.docx
